322 S.W.3d 162 (2010)
David L. RAYFORD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94223.
Missouri Court of Appeals, Eastern District, Division Four.
September 28, 2010.
Lisa Stroup, MO Public Defender Office, St. Louis, MO, for appellant.
Shaun MacKelprang, James Farnsworth, Co-Counsel, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.
Prior report: 278 S.W.3d 736.

ORDER
PER CURIAM.
David Rayford ("Movant") appeals from the judgment of the Circuit Court of the *163 City of St. Louis denying his Rule 29.15[1] motion. On appeal, Movant raises two points claiming that the motion court clearly erred in denying his motion without an evidentiary hearing. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2009), unless otherwise indicated.